MANDATE

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-09-00437-CR

                            GERALD ALLAN HAYES, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

     Appeal from the 351st District Court of Harris County. (Tr. Ct. No. 1198372).

TO THE 351ST DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

         Before this Court, on the 23rd day of October, 2014, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                The cause heard today by the Court is an appeal from the judgment
         signed by the court below on April 15, 2009. After inspecting the record of
         the court below, it is the opinion of this Court that there is no reversible
         error in the judgment. It is therefore CONSIDERED, ADJUDGED, and
         ORDERED that the judgment of the court below be affirmed.

         The Court orders that this decision be certified below for observance.

         Judgment rendered October 23, 2014.
       Per curiam opinion delivered by panel consisting of Chief Justice Radack
       and Justices Jennings and Keyes.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 26, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT